UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33675 ASPENBIO PHARMA, INC. (Exact name of registrant as specified in its charter) Colorado 84-1553387 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1585 South Perry Street, Castle Rock, Colorado 80104 (Address of principal executive offices) (Zip Code) (303) 794-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of no par value common stock outstanding as of August 5, 2011 was 8,028,000. ASPENBIO PHARMA, INC. Page PART I - Financial Information Item 1. Condensed Financial Statements Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 Signatures 23 2 PART I — FINANCIAL INFORMATION Item 1. Condensed Financial Statements AspenBio Pharma, Inc. Balance Sheets June 30, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments (Note 1) Accounts receivable (Note 7) Inventories, finished goods Prepaid expenses and other current assets Total current assets Property and equipment, net (Note 2) Other long term assets, net (Note 3) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Notes and other obligations, current portion (Note 4) Deferred revenue, current portion (Note 7) Total current liabilities Notes and other obligations, less current portion (Note 4) Deferred revenue, less current portion (Note 7) Total liabilities Commitments and contingencies (Note 7) Stockholders' equity (Notes 5 and 6): Common stock, no par value, 30,000,000 shares authorized; 8,027,665 shares issued and outstanding, each period Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Unaudited Condensed Financial Statements 3 AspenBio Pharma, Inc. Statements of Operations Periods Ended June 30, (Unaudited) Three Months Ended Six Months Ended Sales (Note 7) $ Cost of sales Gross profit Other revenue - fee (Note 7) Operating expenses: Selling, general and administrative Research and development Total operating expenses Operating loss ) Other income (expense): Interest income Interest expense ) Other, net — — — Total other expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of shares outstanding (Note 1) See Accompanying Notes to Unaudited Condensed Financial Statements 4 AspenBio Pharma, Inc. Statements of Cash Flows Six Months Ended June 30, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock-based compensation for services Depreciation and amortization Amortization of license fee ) ) Impairment charges Decrease in: Accounts receivable Inventories Prepaid expenses and other current assets Increase (decrease) in: Accounts payable ) Accrued liabilities ) Accrued compensation ) ) Deferred revenue ) — Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of short-term investments ) ) Sales of short-term investments Purchases of property and equipment ) ) Patent and trademark acquisition costs ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of notes payable and other obligation ) ) Proceeds from exercise of stock warrants and options — Net proceeds from issuance of common stock — Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ See Accompanying Notes to Unaudited Condensed Financial Statements 5 AspenBio Pharma, Inc. Notes to Condensed Financial Statements (Unaudited) INTERIM FINANCIAL STATEMENTS The accompanying financial statements of AspenBio Pharma, Inc. (the “Company,” “we,”“AspenBio” or “AspenBio Pharma”) have been prepared in accordance with the instructions to quarterly reports on Form 10-Q. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in financial position at June 30, 2011, and for all periods presented have been made. Certain information and footnote data necessary for fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for the period ended June 30, 2011, are not necessarily an indication of operating results for the full year. On July 29, 2011, the Company effected a reverse stock split of its outstanding common stock at a ratio of one-for-five, whereby each five shares of common stock were combined into one share of common stock (the Reverse Stock Split). The Reverse Stock Split was authorized by the Company’s stockholders at the 2011 annual meeting held on July 8, 2011 and approved by the Board of Directors thereafter. The Reverse Stock Split was effective with respect to stockholders of record at the close of business on July 28, 2011, and trading of our common stock on the NASDAQ Capital Market began on a split-adjusted basis beginning on July 29, 2011. As a result of the reverse stock split, each five shares of common stock were combined into one share of common stock and the total number of shares of common stock outstanding was reduced from approximately 40.1 million shares to approximately 8.0 million shares. All references to shares and share amounts in this quarterly report have been retroactively revised for all periods presented to reflect the Reverse Stock Split, the principal effects of which were to: 1. reduce the number of shares of common stock issued and outstanding by a factor of 5; 2. increase the per share exercise price by a factor of 5, and decrease the number of shares issuable upon exercise by a factor of 5, for all outstanding options and warrants entitling the holders to purchase shares of the Company’s common stock; and 3. proportionately reduce the number of shares authorized and reserved for issuance under the Company’s existing equity compensation plans. Note 1.Significant Accounting Policies: Cash, cash equivalents and investments: The Company considers all highly liquid investments with an original maturity of three months or less at the date of acquisition to be cash equivalents. From time to time, the Company’s cash account balances exceed the balances as covered by the Federal Deposit Insurance System. The Company has never suffered a loss due to such excess balances. The Company invests excess cash from time to time in highly-liquid debt and equity investments of highly-rated entities which are classified as trading securities. The purpose of the investments is to fund research and development, product development, United States Food and Drug Administration (the “FDA”) approval-related activities and general corporate purposes. Such amounts are recorded at market values using Level 1 inputs in determining fair value and are classified as current, as the Company does not intend to hold the investments beyond twelve months. Investment securities classified as trading are those securities that are bought and held principally for the purpose of selling them in the near term, with the objective of preserving principal and generating profits. These securities are reported at fair value with unrealized gains and losses reported as an element of other income (expense) in current period earnings. The Company’s Board of Directors (the Board) has approved an investment policy covering the investment parameters to be followed with the primary goals being the safety of principal amounts and maintaining liquidity of the fund. The policy provides for minimum investment rating requirements as well as limitations on investment duration and concentrations. Based upon market conditions, the investment guidelines have been tightened to increase the minimum acceptable investment ratings required for investments and shorten the maximum investment term. As of June 30, 2011, 83% of the investment portfolio was in cash equivalents, which is presented as such on the accompanying balance sheet, and the remaining funds were invested in short-term marketable securities with none individually representing more than 10% of the portfolio and none with maturities past June 2012. To date, the Company’s cumulative market loss from the investments has not been significant. For the six months ended June 30, 2011, there was approximately $2,600 in unrealized loss, $1,072 in realized income, and $6,343 in management fees.For the six months ended June 30, 2010, there was approximately $7,149 in unrealized loss, no realized gain or loss, and $8,143 in management fees. 6 Fair value of financial instruments: The Company accounts for financial instruments under Financial Accounting Standards Board (FASB) Accounting Standards Codification Topic (ASC) 820 (formerly Statement of Financial Accounting Standard (SFAS) No. 157), Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements, ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three levels as follows: Level 1 — quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 — observable inputs other than Level 1, quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, and model-derived prices whose inputs are observable or whose significant value drivers are observable; and Level 3 — assets and liabilities whose significant value drivers are unobservable. Observable inputs are based on market data obtained from independent sources, while unobservable inputs are based on the Company’s market assumptions. Unobservable inputs require significant management judgment or estimation. In some cases, the inputs used to measure an asset or liability may fall into different levels of the fair value hierarchy. In those instances, the fair value measurement is required to be classified using the lowest level of input that is significant to the fair value measurement. Such determination requires significant management judgment. There were no financial assets or liabilities measured at fair value, with the exception of cash, cash equivalents and short-term investments as of June 30, 2011 and December 31, 2010. The carrying amounts of the Company’s financial instruments (other than cash, cash equivalents and short-term investments as discussed above) approximate fair value because of their variable interest rates and / or short maturities combined with the recent historical interest rate levels. Recently issued and adopted accounting pronouncements: In October2009, the FASB issued ASU 2010-13, “Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements.” This ASU eliminates the requirement that all undelivered elements must have objective and reliable evidence of fair value before a company can recognize the portion of the consideration that is attributable to items that already have been delivered. This may allow some companies to recognize revenue on transactions that involve multiple deliverables earlier than under the current requirements. Additionally, under the new guidance, the relative selling price method is required to be used in allocating consideration between deliverables and the residual value method will no longer be permitted. This ASU is effective prospectively for revenue arrangements entered into or materially modified beginning in fiscal year 2011. A company may elect, but will not be required, to adopt the amendments in this ASU retrospectively for all prior periods. The adoption of this ASU did not have a material impact on the Company’s financial statements. In April 2010, the FASB issued ASU 2010-17, “Revenue Recognition – Milestone Method (Topic 605): Milestone Method of Revenue Recognition.”The adoption of this ASU did not have a material impact on the Company’s financial statements. Income (loss) per share: ASC 260 (formerly - SFAS No. 128), Earnings Per Share, requires dual presentation of basic and diluted earnings per share (EPS) with a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. Basic EPS excludes dilution. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. 7 Basic earnings (loss) per share includes no dilution and is computed by dividing net earnings (loss) available to stockholders by the weighted averagenumber of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the Company’s earnings (loss). The effect of the inclusion of the dilutive shares would have resulted in a decrease in loss per share. Accordingly, the weighted average shares outstanding have not been adjusted for dilutive shares. Outstanding stock options and warrants are not considered in the calculation, as the impact of the potential common shares (totaling approximately 1,287,400 shares as of June 30, 2011, and approximately 1,297,600 shares as of June 30, 2010) would be to decrease loss per share. A reconciliation of basic and diluted weighted average number of shares outstanding adjusted for the Reverse Stock Split follows: Three Months Ended Six Months Ended Basic and diluted weighted average number of shares outstanding: Pre-split Post split Note 2. Property and Equipment: Property and equipment consisted of the following: June 30, (Unaudited) December 31, Land and improvements $ $ Building Building improvements Laboratory equipment Office and computer equipment Less accumulated depreciation $ $ Note 3. Other Long Term Assets: Other long term assets consisted of the following: June 30, (Unaudited) December 31, Patents and trademarks and applications, net of accumulated amortization of $238,494 and $190,829, respectively $ $ Goodwill Other $ $ The Company capitalizes legal costs and filing fees associated with obtaining and maintaining patents on its new discoveries. Once the patents have been issued, the Company amortizes these costs over the shorter of the legal life of the patent or its estimated economic life using the straight-line method. Based upon the current status of the above intangible assets, the aggregate amortization expense is estimated to be approximately $60,000 for each of the next five fiscal years. 8 Note 4. Notes and Other Obligations: Notes payable and other obligation consisted of the following: June 30, (Unaudited) December 31, Mortgage notes $ $ Other installment obligations — Less current portion $ $ Mortgage notes: The Company has a mortgage facility on its land and building. The mortgage is held by a commercial bank and includes approximately 35% that is guaranteed by the U. S. Small Business Administration (SBA). The loan is collateralized by the real property and is also personally guaranteed by a stockholder of the Company. The interest rate on the bank portion is one percentage over the Wall Street Journal Prime Rate (minimum 7%), with 7% being the approximate effective rate, and the SBA portion bears interest at the rate of 5.86%. The commercial bank portion of the loan requires total monthly payments of approximately $14,200, which includes approximately $9,800 per month in contractual interest, through June 2013 when the then remaining principal balance is due and which is estimated to be approximately $1,607,000 at that time. The SBA portion of the loan requires total monthly payments of approximately $9,200 through July 2023, which includes approximately $4,400 per month in contractual interest and fees. Future maturities: The Company’s debt obligations require minimum annual principal payments of approximately $51,000 for the remainder of 2011, $114,000 in 2012, $1,670,000 in 2013, $65,000 in 2014, $68,000 in 2015, and $630,000 thereafter, through the terms of the agreements.The Company’s Exclusive License Agreement with The Washington University also requires minimum annual royalty payments of $20,000 per year during its term. Note 5. Stockholders’ Equity: Upon the completion of the 2011 annual shareholder meeting on July 8, 2011, the Board of Directors approved an amendment to the Company’s Articles of Incorporation to reduce the authorized common shares from 60 million to 30 million.The approval also authorized a 1-for-5 reverse stock split of the Company’s common stock that the Board implemented as of July 29, 2011.All common stock and per share amounts in this Quarterly Report on Form 10-Q have been retroactively revised to reflect the reverse stock split. No fractional shares will be issued or purchased as each fraction that results from the reverse split will be rounded up to the nearest whole share. During the six months ended June 30, 2011, there were no exercises of stock options.During the six months ended June 30, 2010, advisors exercised options under the Company’s 2002 Stock Incentive Plan to purchase 52,209 shares of common stockgenerating $291,028 in cash proceeds to the Company. In May 2010, the Company completed a registered direct offering consisting 481,928 “Units” for a negotiated price of $20.75 per Unit, generating approximately $9,117,000 in net proceeds to the Company.Fees and expenses totaled $883,000, including a placement fee of 6.5%.Each Unit consisted of one share of the Company’s no par value common stock and one warrant to purchase 0.285 shares of common stock.Accordingly, a total 481,928 common shares and warrants to purchase 137,349 shares were issued.The exercise price of the warrants was $24.10 per common share and the warrants were exercisable upon issuance for an eight month term and expired in January 2011. Note 6. Stock Options and Warrants: Stock options: The Company currently provides stock-based compensation to employees, directors and consultants under the Company’s 2002 Stock Incentive Plan, as amended (Plan).In July 2011, the Company’s shareholders approved an amendment to the Plan to increase the number of shares reserved under the Plan from 1,360,000 to 1,500,000. The Company estimates the fair value of the share-based awards on the date of grant using the Black-Scholes option-pricing model (the “Black-Scholes model”).Using the Black-Scholes model, the value of the award that is ultimately expected to vest is recognized over the requisite service period in the statement of operations.Option forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The Company attributes compensation to expense using the straight-line single option method for all options granted. 9 The Company’s determination of the estimated fair value of share-based payment awards on the date of grant is affected by the following variables and assumptions: ▪ The grant date exercise price – the closing market price of the Company’s common stock on the date of the grant; ▪ Estimated option term – based on historical experience with existing option holders; ▪ Estimated dividend rates – based on historical and anticipated dividendsover the life of the option; ▪ Term of the option – based on historical experience, grants have lives of approximately 5 years; ▪ Risk-free interest rates – with maturities that approximate the expected life of the options granted; ▪ Calculated stock price volatility – calculated over the expected life of the options granted, which is calculated based on the daily closing price of the Company’s common stock over a period equal to the expected term of the option; and ▪ Option exercise behaviors – based on actual and projected employee stock option exercises and forfeitures. The Company utilized assumptions in the estimation of fair value of stock-based compensation for the six months ended June 30 as follows: Dividend yield 0% 0% Expected price volatility 119 to 120% 110 to 115% Risk free interest rate 1.55 to 2.14% 2.06 to 2.62% Expected term 5 years 5 years The Company recognized total expenses for stock-based compensation during the periods ended June 30, as follows: Three Months Ended Six Months Ended Stock options to employees and directors $ Stock options to consultants for: Animal health activities AppyScore activities Investor relations activities Total stock-based compensation $ The above expenses are included in the accompanying Statements of Operations for the periods ended June 30, in the following categories: Three Months Ended Six Months Ended Selling, general and administrative expenses $ Research and development expenses — — Total stock-based compensation $ 10 A summary of stock option activity under the Company’s Plan for options to employees, officers, directors and consultants, for the six months ended June 30, 2011, is presented below: Shares Underlying Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at January 1, 2011 $ Granted Exercised — — Forfeited ) Outstanding at June 30, 2011 $ $ Exercisable at June 30, 2011 $ $ — The aggregate intrinsic value in the table above represents the total intrinsic value (the difference between the Company’s closing stock price on June 30, 2011 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders, had all option holders been able to, and in fact had, exercised their options on June 30, 2011. During the six months ended June 30, 2011, 193,100 stock options were granted under the Plan to employees, officers,directors, and consultants with a weighted average fair value at the grant date of $3.06 per option. Included in the 193,100 options issued, existing directors and officers were granted a total of 125,000 options at an exercise price of $2.95 per share and existing employees were granted 25,900 options at an exercise price of $3.05 per share, all vesting over a three-year period annually in arrears and expiring in ten years. Three newly hired employees were granted a total of 2,200 options at $3.30 per share, all vesting over a three-year period annually in arrears and expiring in ten years.The Company also issued 40,000 non-qualified options to a consultant at an exercise price of $3.40 per share which expire in ten years.These non-qualified options are performance related with vesting tied to achieving specific AppyScore clinical and regulatory milestones. During the six months ended June 30, 2011, a total of 111,067 options that were granted under the Plan were forfeited, 61,800 of which were vested and 49,267 which were unvested.The options were exercisable at an average of $8.70 per share and were forfeited upon the employees’ terminations from the Company.During the six months ended June 30, 2011, no options were exercised. During the six months ended June 30, 2010, 261,500 stock options were granted under the Plan to employees, officers, directors and consultants exercisable at the then market price which averaged $11.11 per share, a weighted average fair value at the grant date of $8.85 per option.Existing directors and officers were granted a total of 135,000 options at $11.00 per share and existing employees were granted 23,700 options at $10.95 per share, all vesting over a three-year period annually in arrears and expiring in ten years.The Company also issued 80,000 options to a newly hired officer exercisable at $11.40 per share which vest over a three-year period annually in arrears and expire in ten years.Out of these 80,000 options, vesting of 20,000 options was accelerated, under their terms when performance achievements were reached.A consultant was granted 8,000 options at $10.20 per share vesting in equal amounts after six months, twelve months, twenty-four months and thirty-six months from the date of grant and expiring in ten years and a consultant was granted 10,000 options at $11.15 per share vested at the grant date and expiring in five years.Four newly-hired employees were granted a total of 4,800 options at an average exercise price of $10.05 per share, all vesting over a three-year period annually in arrears and expiring in ten years. During the six months ended June 30, 2010, advisors exercised 52,209 options outstanding under the Company’s Plan generating $291,028 in cash andwhich had an intrinsic value when exercised of $371,130.During the six months ended June 30, 2010, a total of 3,600 options were forfeited, 2,000 of which were vested and 1,600 were unvested.The options were exercisable at an average of $10.50 per share and were forfeited upon the employees’ terminations from the Company. The total fair value of stock options granted to employees, officers, directors and consultants that vested and became exercisable during the six months ended June 30, 2011 and 2010, was $1,679,000 and $1,631,000, respectively.Based upon the Company’s experience, approximately 85% of the outstanding stock options, or approximately 1,008,000 options, are expected to vest in the future, under their terms. 11 A summary of the activity of non-vested options under the Company’s Plan to acquire common shares granted to employees, directors and consultants during the six months ended June 30, 2011, is presented below: Nonvested Shares Nonvested Shares Underlying Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Nonvested at January 1, 2011 $ $ Granted Vested (191,301 ) Forfeited (49,267 ) Nonvested at June 30, 2011 $ $ At June 30, 2011, based upon employee, officer, director and consultant options granted to that point, there was approximately $1,443,000 of additional unrecognized compensation cost related to stock options that will be recorded over a weighted average future period of approximately two years. Subsequent to June 30, 2011, two officers of the Company were granted a total of 120,000 options as retention awards at an exercise price of $3.40 per share all vesting over a three-year period annually in arrears and expiring in ten years. Other common stock purchase options and warrants: As of June 30, 2011, in addition to the stock options discussed above, the Company had outstanding 102,000 non-qualified options and warrants in connection with an officer’s employment, investor relation consulting services and placement agent services. The Company utilized assumptions in the estimation of fair value of stock-based compensation for the six month periods ended June 30 as follows: Dividend yield 0% 0% Expected price volatility 119 to 145% 128 to 130% Risk free interest rate 1.20 to 1.95% 1.26 to 1.70% Contractual term 3-5 years 3 years Operating expenses for the three months ended June 30, 2011 and 2010 include $25,807 and $38,741, respectively, for the value of the non-qualified options.Operating expenses for the six months ended June 30, 2011 and 2010 include $33,267 and $61,174, respectively, for the value of the non-qualified options. Following is a summary of such outstanding options and warrants for the six months ended June 30, 2011: Shares Underlying Options/Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at January 1, 2011 $ Granted Exercised — — Forfeited ) Outstanding at June 30, 2011 $ $ — Exercisable at June 30, 2011 $ $ — 12 During the six months ended June 30, 2011, the Company hired a Vice President of Marketing and Business who previously had a consulting relationship with the Company.As part of the employment arrangement, the Board approved an employment-inducement grant made outside of the Company’s Stock 2002 Incentive Plan, and he was granted 40,000 options for services which are exercisable at $3.25 per share. The options vest equally over a three year period on the first, second and third anniversary of the grant date and expire in ten years.Also, during the six months ended June 30, 2011, an investor relations firm was granted 30,000 warrants to purchase shares of common stock which are scheduled to vest at 2,500 shares per month over the twelve months from the date of grant and are exercisable at $5.00 per share and expire in three years. During the six months ended June 30, 2011, 13,506 investor relations consultant options were forfeited of which 9,000 were exercisable at $60.00 per share and 4,506 options were exercisable at $30.05 per share.In addition 137,349 warrants granted at $24.10 per share in connection with the 2010 public registered direct offering expired. The total fair value of stock options granted to an officer and an investor relations consultant that vested and became exercisable during the six months ended June 30, 2011 was $20,227. A summary of the activity of non-vested, non-qualified options and warrants in connection with employment, investor relations consulting services and placement agent services during the six months ended June 30, 2011, is presented below: Nonvested Shares Nonvested Shares Underlying Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Nonvested at January 1, 2011 — $
